Citation Nr: 1418381	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  08-22 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile or other conveyance and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Veteran represented by:	Timothy W. Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife, R.G.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran had active service from May 1948 to February 1954. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida due to the Veteran's change in residence during the pendency of the appeal.  

The Veteran testified and other witnesses testified at hearing at the RO before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is associated with the record. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

As a result of his service-connected disabilities, no effective function of either lower extremity remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial assistance for the purchase of an automobile have been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.350(a)(2)(i), 3.808, 4.63 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

A certification of eligibility for financial assistance in the purchase of an automobile or other conveyance is provided in cases where the veteran has established entitlement to compensation for a service-connected disability, which results in either (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) the permanent impairment of vision of both eyes with the following status:  Central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity or more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 in the better eye; or (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2013).

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran is seeking entitlement to financial assistance in the purchase of an automobile and adaptive equipment, or of adaptive equipment only.  In multiple statements submitted in support of his claim and his February 2013 testimony before the Board, the Veteran stated that he has problems driving due to pain, tingling, and diminished sensation in his lower extremities.  During such hearing, he further indicated that he was referred for driver rehabilitation training due to neuropathy, and he successfully completed this training in June 2007. 

The Board notes that service connection is in effect for:  cold injury residuals of the left foot, evaluated as 20 percent disabling; cold injury residuals of the right foot, evaluated as 10 percent disabling; radiculopathy and neuropathy of the left lower extremity, evaluated as 10 percent disabling; radiculopathy and neuropathy of the right lower extremity, evaluated as 10 percent disabling; arthritis of the left foot, evaluated as 10 percent disabling; arthritis of the right foot, evaluated as 10 percent disabling; and degenerative disc disease of the thoracolumbar spine, evaluated as 10 percent disabling.

The most recent evidence of record includes a December 2010 letter from the Veteran's private physician, J.L., MD., private treatment records dated in 2012, and a VA examination report dated in August 2013.  
In the December 2010 letter, the physician reported that the Veteran had lost mobility of his lower extremities.  J.L. opined that the Veteran would benefit greatly from having automobile adaptive equipment.  

Private treatment records dated in 2012 note that the Veteran was confined to a wheelchair for the past ten years due to cold weather injuries that occurred while he was serving in the Korean War in the 1950's.  Such records also note that there was a progressive deterioration of the Veteran's lower extremities.  

In August 2013, the VA examiner noted that the Veteran's bilateral lower extremity disability had severely affected the Veteran's mobility, and that he was restricted to a motorized wheelchair at all times.  Neurological examination of the lower extremities was abnormal with an affected sciatic nerve.  There was severe edema of both lower extremities.  The examiner diagnosed residuals of cold injuries of the lower extremities with impaired venous and arterial circulation and chronic severe edema.  The examiner indicated that the Veteran's condition was disabling due to the chronic edema resulting in poor balance during ambulation.  He further stated that although the condition in itself did not result in total inability to ambulate, when taken in conjunction with the Veteran's other disabilities, to include the service-connected radiculopathy and neuropathy of the lower extremities and thoracolumbar spine disability, it would definitely preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

In view of the medical evidence demonstrating that the functional impairment from the service-connected disabilities of the lower extremities are of such a nature and severity as to necessitate the Veteran's use of a wheelchair for ambulating, the Board is satisfied that the actual remaining function of the lower extremities, in terms of balance and propulsion, is not in excess of that of a below-the-knee amputation stump with use of a suitable prosthesis.  Therefore, the Board finds that due to the Veteran's service-connected bilateral lower extremity disabilities, he has essentially lost the use of his feet.  Accordingly, the Veteran is entitled to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment.

ORDER

Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile or other conveyance and adaptive equipment is granted. 



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


